

Return to Form 8-K [form8-k33116.htm]
Exhibit 10.2


WELLCARE HEALTH PLANS, INC. 2013 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD NOTICE AND AGREEMENT


This award is made to the Participant named below by WellCare Health Plans,
Inc., a Delaware corporation (the “Company”). Subject to the terms and
conditions of this Restricted Stock Unit Award Notice and Agreement, including
Appendix A attached hereto and incorporated herein, and the terms and conditions
of the Stock Unit Award Agreement that is available to you on the Company’s
Intranet site and is an integral part of this award (together, the “Award
Documentation”), the Company hereby awards under the WellCare Health Plans, Inc.
2013 Incentive Compensation Plan (the “Plan”) the Restricted Stock Units, the
vesting of which is conditioned upon the achievement of the performance goal set
forth on Appendix A attached hereto (“RSUs”), described below to Participant
effective as of the Grant Date set forth below. Capitalized terms used in the
Award Documentation that are not defined herein have the meanings attributed to
them in the Plan.
1.
Grant Date: [__________]

2.
Number of RSUs: [__________], subject to adjustment as provided in the Award
Documentation and the Plan.

3.
Description of RSUs: Each RSU constitutes an unfunded and unsecured promise of
the Company to deliver one Share to Participant on the Delivery Date (defined
below).



4.
Performance Condition: The award of RSUs shall be contingent on the Company
achieving the performance condition set forth on Appendix A attached hereto. If
the performance condition set forth on Appendix A is not achieved, all RSUs will
be forfeited. If the performance condition set forth on Appendix A is achieved,
the RSUs will vest in accordance with Section 5 below.



5.
Normal Vesting Schedule: Except as set forth below, the RSUs shall vest in
approximately equal increments on [__________] (each such date, a “Vesting
Date”), provided that the Continuous Service of Participant continues through
and on the applicable Vesting Date. Except as otherwise provided in the Award
Documentation, the RSUs shall vest only on the Vesting Dates specified above and
no partial vesting will occur prior to any Vesting Date.



6.
Termination of Continuous Service: Except as set forth in Section 7 below, upon
the termination of Participant’s Continuous Service for any reason, any
then-unvested RSUs shall be forfeited automatically without any payment to
Participant and become null and void.

7.
Change in Control: Provided that the RSUs have not previously been forfeited
pursuant to Section 4 above, in the event of a Change in Control, any
then-unvested RSUs shall become immediately vested on the effective date of the
termination of Participant’s Continuous Service if, within twenty-four (24)
months following a Change in Control, Participant’s Continuous Service is
terminated by (i) the Company or a Subsidiary without Cause or (ii) Participant
for Good Reason.

8.
Delivery Date: The Shares underlying the number of vested RSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the date
on which such RSUs vested.

By signing below, Participant hereby consents and agrees to the electronic
delivery of the Award Documentation. Participant acknowledges and agrees that
(1) the Restricted Stock Unit Award Agreement, the Plan and the Plan prospectus
are available for Participant’s review on the Company’s Intranet under the Legal
Services section, and, upon request, a paper version of each document will be
provided to Participant and (2) Participant has reviewed and fully understands
the Award Documentation, the Plan and the Plan prospectus and agrees to be bound
by the terms and conditions of the Plan and the Award Documentation.
PARTICIPANT
 
WELLCARE HEALTH PLANS, INC.
 
 
 
By:___________________
 
By:___________________
[_________]
 
Name: [_________]
 
 
Title: [___________]


